Exhibit 10.20

 

ADMINISTRATIVE SERVICES AGREEMENT

 

MIRANT MID-ATLANTIC, LLC

 

THIS ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”), dated January 3, 2006
(the “Effective Date”), is made and entered into by and between Mirant Services,
LLC, a Delaware limited liability company (the “Service Provider”), and Mirant
Mid-Atlantic, LLC, a Delaware limited liability company (the “Service
Recipient”).  Service Provider and Service Recipient sometimes are referred to
herein individually as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Service Provider provides such services, personnel and other resources
described herein to its affiliates; and

 

WHEREAS, Service Recipient is an affiliate of Service Provider and desires to
procure certain administrative, accounting and other similar services from
Service Provider, and Service Provider is willing to render such services to
Service Recipient in accordance with and subject to the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein, the Parties hereto hereby agree as follows:

 

ARTICLE I

 

TERMS AND CONDITIONS OF SERVICES

 

SECTION 1.01.  Provision of Services.  Subject to the limitations set forth in
Section 1.10 hereof, Service Provider hereby agrees to provide to Service
Recipient the following services if and to the extent applicable to Service
Recipient’s business (the “Services):

 

(a)                                  Executive management services and advice;

 

(b)                                 Operations, maintenance, engineering, and
construction services relating to Service Recipient’s power generating
facilities (“Power Facilities”), and/or power transmission or distribution
assets (if any) (collectively with Power Facilities, “Energy Assets”);

 

(c)                                  Environmental, health and safety services
and advice in connection with Service Recipient’s Energy Assets;

 

(d)                                 Contract administration, risk management,
credit, strategic planning, investment evaluation and, at Service Recipient’s
direction, trading, marketing, and scheduling, services and advice in connection
with Service Recipient’s business, including providing Service Recipient with
advice and recommendations regarding Service Recipient’s purchases of fuel for
and sales of electricity and related products from its Energy Assets;

 

(e)                                  Licensing services, which may include
holding certain licenses for and on behalf of Service Recipient, including,
without limitation, licenses for radio equipment issued by the Federal
Communications Commission;

 

(f)                                    Bookkeeping, accounting and auditing
services and advice, including the preparation and analyses of financial
statements and operating reports and the establishment of accounting systems and
procedures;

 

(g)                                 Finance and treasury services and advice,
including the preparation of short and long range financial plans and budgets,
the issuance of securities, the negotiation and structuring of financing
arrangements, and the banking and investment of surplus funds;

 

1

--------------------------------------------------------------------------------


 

(h)                                 Tax advice and assistance, including the
preparation of federal, state and local income and other tax returns and the
preparation of protests, claims and briefs and other matters in connection with
any applicable taxes, governmental fees or assessments;

 

(i)                                     Insurance, bonding and risk management
advice and assistance, including negotiating contracts with insurers, trustees
and actuaries and placing insurance policies;

 

(j)                                     Legal services and advice;

 

(k)                                  Procurement services and advice;

 

(l)                                     Information systems services, materials
and advice;

 

(m)                               Use of office space and resources;

 

(n)                                 Human resources services and advice;

 

(o)                                 Services relating to communications and
public relations;

 

(p)                                 Investor relations services; and

 

(q)                                 Services and advice regarding government and
regulatory affairs.

 

SECTION 1.02.  Invoicing and Compensation.

 

(a)                                  As full and complete compensation for the
Services rendered pursuant to this Agreement, Service Recipient shall pay to
Service Provider, and Service Provider shall accept, a fee (the “Fee”) equal to
an arm’s length cost to perform the Services, which shall be calculated based on
an allocation methodology to be agreed upon from time to time by the parties,
such agreement not to be unreasonably withheld by either of the Parties.  In
addition, Service Recipient shall reimburse Service Provider for all Incidental
Expenses and Third Party Expenses.  “Incidental Expenses” mean all reasonable
incidental expenses, including expenses for travel (business class air travel),
meals, lodging, required business entertainment, telephone calls, shipping and
similar items, incurred by Service Provider in connection with its performance
of the Services.  “Third Party Expenses” mean all amounts billed to Service
Provider by third parties for services, including professional services,
rendered to or on behalf of Service Recipient in connection with the performance
of the Services.

 

(b)                                 Unless otherwise agreed by the parties,
Service Provider shall submit monthly invoices to Service Recipient setting
forth the Fee, Incidental Expenses and Third Party Expenses associated with a
particular month on or before the fifteenth (15th) day of the succeeding month. 
Service Recipient shall pay each such invoice by the end of the month in which
the invoice is received.  As a condition of Service Recipient’s obligation to
make payments with respect to each invoice, each invoice shall set forth a
reasonably detailed description of the nature of the Services, Incidental
Expenses and Third Party Expenses.

 

SECTION 1.03.  Cooperation and Access to Properties and Records.  Service
Recipient shall cooperate with Service Provider and the members, advisors,
agents, affiliates, officers, directors, employees or representatives, including
subcontractors (the “Representatives”) of Service Provider as and when
reasonably requested in their performance and fulfillment of the Services. 
Service Provider and its Representatives shall have access to any and all real
and personal property of Service Recipient, and to any and all books and records
as Service Provider or any of its Representatives determines necessary,
advisable or appropriate for or in connection with the provision of any or all
of the Services.

 

SECTION 1.04.  Standard of Conduct.  Service Provider will use its reasonable
best efforts to perform or cause its Representatives to perform the Services in
accordance with Good Business Practices.  “Good Business Practices” means the
practices, methods and acts, as in effect from time to time, that are commonly
used in the

 

2

--------------------------------------------------------------------------------


 

independent power industry to perform or fulfill the activities comprising the
Services, or any practices, methods or acts, which in the exercise of reasonable
judgment in light of the facts known at the time, that could have been expected
to accomplish the desired result at a reasonable cost consistent with good
business practices, reliability, safety and expedition, including maintaining
the confidentiality of non-public information provided by Service Recipient or
created by Service Provider in the context of providing the Services; provided,
however, that Good Business Practices is not intended to be limited to optimum
practices, methods or acts to the exclusion of all others, but rather to be a
range of possible practices, methods or acts taken or engaged in by entities in
the independent power industry.  Whether any particular practice, method or act
of Service Provider complies with Good Business Practices is to be judged in
light of the facts known at the time such particular practice, method or act was
performed or taken.

 

SECTION 1.05.  Limitations on Liability.

 

(a)                                  Service Provider (or its Representatives)
shall have no liability to Service Recipient for any loss, damage or expense
suffered by Service Recipient arising out of or resulting from any act or
omission of Service Provider (or its Representatives), provided that such act or
omission conformed to the standard of conduct set forth in Section 1.04 hereof.

 

(b)                                 Notwithstanding any other provision of this
Agreement, Service Provider’s total liability to Service Recipient and all third
parties for all acts and omissions of Service Provider (or its Representatives)
in any calendar year, including liability arising out of contract, tort
(including negligence, gross negligence and intentional misconduct), strict
liability or any other cause or form of action whatsoever, shall not exceed the
total compensation paid to Service Recipient during the previous twelve months
under any provision of this Agreement for the particular service at issue.

 

(c)                                  Pursuant to Sections 1.05(a), (b) and (d),
each party (the “Indemnifying Party”) hereby indemnifies and holds the other
Party, and such other Party’s Representatives, harmless from and against any and
all claims against such other Party for personal injury, death or property
damage which may arise due to any negligent or willful acts or omissions of the
Indemnifying Party.

 

(d)                                 Notwithstanding any other provision of this
Agreement, neither Party shall be liable to the other Party for any lost
profits, or indirect, incidental or consequential damages under, arising out of,
due to or in connection with this Agreement.

 

SECTION 1.06. Decisions.  Service Recipient reserves the right to make all
decisions with regard to any matter upon which Service Provider has rendered its
advice and consultation, and Service Provider shall not be liable for any such
advice accepted by Service Recipient pursuant to the provisions of this
Agreement.

 

SECTION 1.07. Authority.  In its capacity as an advisor under this Agreement,
(i) Service Provider shall have authority only to act as a consultant and
advisor to Service Recipient and (ii) Service Provider shall have no authority
to enter into any agreement or to make any representation, commitment or
warranty binding upon Service Recipient or to obtain or incur any right,
obligation or liability on behalf of Service Recipient.  Nothing contained in
this Section 1.07 shall be interpreted as restricting, modifying or waiving the
rights, privileges or obligations of Service Provider or any of its affiliates
as a Representative of Service Recipient.

 

3

--------------------------------------------------------------------------------


 

SECTION 1.08.  Independent Contractor.

 

(a)                                  Service Provider, in the performance of
this Agreement, will be acting in its own separate capacity and will not, nor
will it hold itself out to be, a partner, joint venturer, associate or agent of
Service Recipient. Service Provider does not have the authority to bind Service
Recipient and no joint venture or partnership is intended or created by this
Agreement.  In performing its duties under this Agreement, Service Provider
shall provide and complete the Services required according to its own means and
methods of work, which shall be in the exclusive charge and control of Service
Provider and not subject to the control or supervision of Service Recipient.

 

(b)                                 Service Provider shall be solely responsible
for its and its Representatives’ acts and omissions with respect to the
performance of the Services.  Neither Party shall maintain, hold out, represent,
state or imply to any other individual or entity that an employer/employee
relationship exists between it and the other Party or such other Party’s
Representatives.

 

(c)                                  Neither Service Provider nor its employees
shall be eligible to participate in any employee benefit plan sponsored by
Service Recipient, including any retirement plan, insurance program, disability
plan, medical benefits plan or any other fringe benefit program sponsored and
maintained by Service Recipient for its employees.

 

(d)                                 Service Provider shall be solely responsible
for all taxes imposed on Service Provider as a result of the transactions
contemplated by this Agreement.

 

SECTION 1.09.  Subcontractors.  Service Provider may in its sole discretion
subcontract with other persons or entities, to perform any or all of the
Services on such terms and conditions as Service Provider determines to be
necessary, advisable or appropriate under the circumstances of the subcontract.

 

SECTION 1.10. Power Facilities; Wholesale Power Sales. Notwithstanding anything
to the contrary in this Agreement, to the extent that Service Recipient owns or
operates any Power Facilities and/or engages in wholesale sales from Power
Facilities (1) this Agreement does not confer upon the Service Provider ultimate
decision-making authority or control over the Power Facilities owned and
operated by the Service Recipient; (2) this Agreement does not provide the
Service Provider with the authority to engage in (or refrain from engaging in)
wholesale sales from the Service Recipient’s generating facilities (“Wholesale
Power Sales”), except subject to the direction and oversight of the Service
Recipient; and (3) the Service Recipient retains ultimate authority and control
over Wholesale Power Sales and the sale of related products from the Service
Recipient’s Power Facilities, the dispatch of the facilities, and the ability of
the Power Facilities to produce power.  To the extent that employees of the
Service Provider have any responsibility for day-to-day operation of the Service
Recipient’s Power Facilities (if any), such employees (1) are acting on behalf
of their employer in its sole capacity as service provider to the Service
Recipient; and (2) remain subject to the terms of this Agreement including the
limitations as described in the preceding sentence.

 

SECTION. 1.11.  Term and Termination.

 

(a)                                  Unless sooner terminated in accordance with
the provisions of this Agreement, the term of this Agreement shall commence as
of the Effective Date and shall continue until Service Recipient’s next fiscal
year end (the “Initial Term”).  At the end of the Initial Term and each
subsequent Renewal Term (hereinafter defined), as the case may be, the term of
this Agreement shall be automatically renewed for a period of one (1) year (each
a “Renewal Term”) unless either Party delivers a written termination notice to
the other Party at least sixty (60) days prior to the end of the Initial Term or
the then current Renewal Term, as the case may be.

 

(b)                                 After sixty (60) days prior written notice,
Service Recipient may immediately terminate this Agreement if Service Provider
has failed to fulfill its obligations under Section 1.01 hereof and failed to
cure any such failure during such notice period.  After sixty (60) days prior
written notice, Service Provider may immediately terminate this Agreement if
Service Recipient has failed to fulfill its obligations under Section 1.02
hereof and failed to cure any such failure during such notice period.

 

(c)                                  Either party may terminate this Agreement
for any reason whatsoever upon thirty (30) calendar days prior written notice to
the other party.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Upon termination of this agreement for any
reason, Service Provider shall return to Service Recipient all real and personal
property of Service Recipient, all books and records provided to Service
Provider and all information and reports created by Service Provider in
connection with the provision of any or all of the Services.

 

ARTICLE II

 

MISCELLANEOUS

 

SECTION 2.01.  Governing Law.  This Agreement and the rights of the Parties
hereunder shall be governed by and interpreted in accordance with the law of the
State of Delaware (without giving effect to principles of conflicts of laws
which would lead to the application of the laws of another jurisdiction).

 

SECTION 2.02.  Successors and Assignability.  Except as otherwise provided for
in Section 1.09, neither Service Provider nor Service Recipient may assign any
of its rights or delegate any of its duties under this Agreement, in whole or in
part, without the prior written consent of the other, which consent shall not be
unreasonably withheld.  This Agreement shall be binding upon each of the Parties
and their respective successors and permitted assigns.

 

SECTION 2.03.  Severability.  If any provision of this Agreement shall be
determined by any court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement, other than that portion
determined to be invalid or unenforceable, shall not be affected thereby, and
each valid provision hereof shall be enforced to the fullest extent permitted by
law.

 

SECTION 2.04.  Modifications.  No change, amendment or modification of this
Agreement shall be valid or binding upon the Parties unless such change,
amendment or modification is in writing and duly executed by both Parties.

 

SECTION 2.05.  Waivers.  No provision of this Agreement shall be deemed waived
and no breach shall be deemed excused or consented to unless such waiver or
consent is in writing and signed by the Party claimed to have waived or
consented.  No consent by either Party to, or waiver of, a breach by the other,
whether express or implied, shall constitute a consent to, waiver of, or excuse
for any different or subsequent breach.

 

SECTION 2.06.  Entire Agreement.  This Agreement constitutes the Parties’ entire
agreement as to the subject matter hereof and supersedes any and all other prior
understandings, correspondence and agreements, oral or written, between them.

 

SECTION 2.07.  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original hereof but all of which together shall
constitute one and the same instrument.  Delivery of execution pages hereof by
facsimile shall constitute valid delivery of this Agreement.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

Mirant Services, LLC

 

 

 

 

 

By:

/s/ Elizabeth B. Chandler

 

 

Name: Elizabeth B. Chandler

 

Title: Vice President and Secretary

 

 

 

 

 

Mirant Mid-Atlantic, LLC

 

 

 

 

 

By:

/s/ Steven B. Nickerson

 

 

Name: Steven B. Nickerson

 

Title: Vice President

 

6

--------------------------------------------------------------------------------